Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 18, the present invention from the present application discloses a communication apparatus in which “controlling the communication apparatus, based on processing related to establishing the second wireless connection, so that the first wireless connection is disconnected, wherein the communication apparatus is operated in a state of not executing the predetermined operation, while the second wireless connection is established; and operating causing the communication apparatus to operate again in the state of executing the predetermined operation based on processing related to disconnecting the second wireless connection” which is allowable in combination with the other claimed limitations. 
As to claim 19, the present invention from the present application discloses a communication apparatus in which “controlling the communication apparatus so that the communication apparatus is operated in a state of not executing the predetermined operation and not establishing the first wireless connection, while the second wireless connection is established; and operating causing the communication apparatus to operate again in the state of executing the predetermined operation based on processing related to disconnecting the second wireless connection” which is allowable in combination with the other claimed limitations. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Ohhira et al. (US Pub. No. 2018/0069726) discloses a communication device includes: a first communication unit that performs wireless communication through a first communication scheme; a second communication unit that performs wireless communication through a second communication scheme in a second communication range; and a connecting module configured to establish a communication connection that forms an external network. The second communication unit transmits setup information for establishing a communication line through the first communication scheme. The first communication unit performs wireless communication through the first communication scheme with another communication device that has received the setup information.
Okamura et al. (US P No. 2016/0241726) discloses an information processing apparatus which makes it possible to make communication settings with ease. A mobile terminal as the 
Wada (US Pub. No. 2016/0198498) discloses a communication apparatus operable as an AP of a wireless LAN, the apparatus comprises a transmission unit configured to transmit to another apparatus an instruction for causing a connection to a wireless LAN that the AP creates; a reception unit configured to receive from the other apparatus, which received the instruction by communication in accordance with BLE (Bluetooth Low Energy), a notification indicating that it is possible to connect to the wireless LAN that the AP creates; and an activation unit configured to activate a function of the AP in accordance with reception by the reception unit without activating a function of the AP in accordance with the transmission of the instruction by the transmission unit.
Otani (US Pub. 2016/0227596) discloses the first communication method employs a communication method based on a communication standard of Bluetooth low energy /Bluetooth LE (tradename) (hereinafter referred to as " BLE”). In addition, the second communication method employs a communication method based on the communication standard of Wi-Fi (Wireless Fidelity) of wireless LAN (Local Area Network). It should be noted that, in the present embodiment, Wi-Fi that is the second communication method has large electrical power consumption in a state establishing a communication connection.
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 22, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672